Gilfillan, C. J.1
Whether an action for fraudulent representations as to the title, whereby one is induced to purchase real estate, may be maintained by the grantee against the grantor, is, upon the decided cases, not entirely free from doubt. See Whitney v. Allaire, *2641 N. Y. 305; Claggett v. Crall, 12 Kan. 393; Peabody v. Phelps, 9 Cal. 213. It would hardly seem that an action for damages for the deceit would lie where there are express covenants as to title, for in such case the .parties have, by their contract, fixed their respective rights and liabilities in the event of a failure of title. . It is not necessary in this ease to decide that question, for, conceding that the defendant, instead of relying on the covenants, may maintain the counterclaim based on the alleged deceit, still the answer does not show damages greater than the part of the purchase price of the land which the complaint remits on account of the failure of title to an undivided half. The plaintiff claims no more than he is entitled to, for aught that appears in the answer. Where a party, complaining that he was induced by deceit to purchase property, waives his right to rescind, elects to keep what he got by the purchase, and seeke damages for having been fraudulently induced to make it, the doctrine of this court is that the measure of damages is the difference between the values of what he was so induced to part with and what he got. Reynolds v. Franklin, 44 Minn. 30, (46 N. W. Rep. 139;) Redding v. Godwin, 44 Minn. 355, (46 N. W. Rep. 563;) Alden v. Wright, supra, p. 225. In this case the damages would be the difference between the purchase price of the land and the value of the undivided half, to which defendant, as is conceded, got the title. The value of the land is not alleged. The value of the undivided half may have been much greater — indeed, it may be inferred from the answer that it was much greater — than the half of the purchase price for which the complaint demands judgment.
Order affirmed.

Dickinson, J., took no part in the decision.